— Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered February 13, 2014. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree (two counts).
It is hereby ordered that said appeal from the judgment insofar as it imposed sentence is unanimously dismissed and the judgment is affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of assault in the second degree (Penal Law § 120.05 [2]). Inasmuch as “ ‘defendant has completed serving the sentence imposed, his contention that the sentence is unduly harsh and severe has been rendered moot’ ” (People v Bald, 34 AD3d 1362, 1362 [2006]). To the extent that defendant contends that the duration of the order of protection is unduly harsh and severe, we conclude that his contention is without merit (see People v Tate, 83 AD3d 1467, 1467 [2011]).
Present — Smith, J.P., Centra, Carni, Cur-ran and Scudder, JJ.